.




                                       May 20, 1974


    The Honorable Joe Rerweber                 Opinion No. H-   309
    Harris County Attorney
    Harris County Courthouse                   lb:    Time to apply for home-
    Houston, Texas 77002                              stead exemption provided
                                                      under Sec. l-b(b) of
                                                      Article 8 of the Texas
    Dear Mr.      Resweber:                           Constihrtion

        You have informed’ur that Mr. Carl S. Smith, the Harris County
    Anmersor  and Collector, has asked for clarification regarding “the
    time at which the partial tax exemption for homesteads of persons
    over 65 years  of age must be requested.”

         The exemption to which you refer is set out in Article 8, Sec. l-b(b)
    of the Texas Constitution and prerently reads. in pertinent part, ao
    followa:

                   “From and after January 1, 1973, the governing
               body of any county, city, town, school district, or
               other political subdivision of the State may exempt
               by its own action not less than Three Thousand
               Dollars ($3,000) of the assessed value of rerideace
               homesteada of married or unmarried persons rixty-
               five (65) years of age or older, including those living
               alone, from all ad valorem taxes thereafter levied
               by the political subdivision. I’

        For a general    discussion of this amendment to the Constitution,   see
    Attorney     General Opinion No. H-9 (1973).

        You havs specifically     asked:

                    “1. Is the person who tr over 65 and otherwise
               eligible to receive the exemption required to render
               his property during the statutory rendition period
               of January 1, to April 30, in order to receive the
               exemption?


                                            p. 1428
,.   .
                                                                                     .




                                                                                         1   .




     The Honorable Joe Resweber,    page 2     (H-309)




                “2. May the person apply for the exemption
            at the time that he pays the taxes and receive the
            benefit of the exemption where he failed to render
            his property during the rendition period? ”

         There are no constitutional or statutory guideline0 expressly delineating
     the procedures by which such an exemption is to be secured, and you have
     informed us that “[t]he Commissioners    Court ordered the exemption to be
     placed in effect for Harris County and the Harris County Flood Control
     District on November 27, 1972.    The Order makes no reference to time
     for application for the exemption. ”

         A virtually identical question was considered in Attorney General Opiaton
     No. O-6842 (1945). That Opinion construed the exemption grantbd;in
     Article 8, Sec. 1-a. of the Constitution.  The question presented wan:

            “A taxpayer fails to render his property at rendition
            time and fails to claim homestead exemption until he
            comes in at taxpaying time.   Can he then after taxes are
            due and rolls are completed come in and sign a certi-
            ficate and get the homestead taxes deducted from his
            taxes? ”

         The Opinion rtated:

            “The.    . . constitutional provision exempts from taxation
            $3,000.00    of the assessed taxable value of the residence
            hanestead for all State purporen.     The only requirement
            in this provision is that the property be assessed in order
            that the taxable value be aecertatned.   Article 7152, V. R. C. S. ,
            rnake# it the duty of the owner to render hie property for
            tuution, but in cases where the owner failr for any reaaon
            to do so, Arti&     7193, V.R. C.S., makee it the duty of
            the assessor to render and assess the property.

             o’lha assessed taxable value bkdng thur obtainad, the tax-
             payer is entitled to an exemption of $3,000.00 of the
             assessed taxable value of his reeidence homestead as now
             defined by law at any time he claims his exemption. ”
             (Emphadr hd’ierigtnal).




                                         p. 1429
.-   -




     The Honorable   Joe Resveber,    page 3    (H-309)



         We believe the reasoning of this Opinion applies with equal force to
     your inquiry and therefore in answer to your first question, it is our
     opinion &at a person is not required to render his property during
     the rtatutory rendition period in order to obtain his exemption, and in
     anrwer to your second question. it is our opinion that a person entitled
     to the exemption may receive ita benefit by claiming it at the time he
     paye hir taxes even though he failed to render his property during the
     rtatutory period.

                                SUM     MARY

                Where a political subdivision ha8 approved a
            homestead tax exemption for persons 65 years of
            age or older, a person is entitled to receive the
            benefits of the exemption even though he fails to
            claim tt during the statutory rendition period.

                                               Very truly yours,




                                                          L. HILL
                                               Attorney      General   of Texas




        VID Y. KENDALL.      Chatnnan
     Opinion Committoe




                                         p. 1430